Affirmed and Majority and Concurring Opinions filed July 31, 2003








Affirmed
and Majority and Concurring Opinions filed July 31, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
 NO. 14-02-00955-CV 
NO. 14-02-00956-CV
____________
 
NATHAN DALE CAMPBELL,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 180th District Court
Harris County, Texas
Trial
Court Cause Nos. 727,765 and 729,925
 

 
C
O N C U R R I N G  
O P I N I O N
I
join in the Court=s judgment and all aspects of its opinion except for part
C(2).  As to that part of the opinion, I
agree with the Court=s conclusion the trial court did not err in conditioning the
outpatient treatment jury question on a negative answer to the inpatient
treatment question.  But I would not
decide whether the trial judge could have ordered outpatient treatment based on
a jury finding supporting inpatient treatment, or what she might have done with
jury findings supporting both.  The trial
judge here ordered inpatient treatment; I would reserve ruling on when she can
order outpatient treatment until she does.




The
necessary and proper form for submitting jury questions in a civil case lies
within the trial judge=s considerable discretion. 
State Farm Lloyds v. Nicolau, 951
S.W.2d 444, 451 (Tex. 1997).  In his very
brief argument, appellant claims the submission here was error because it took
away the trial judge=s discretion to order outpatient treatment even if the jury
made the necessary findings for inpatient treatment.  In other words, the trial judge abused her
discretion by taking away her discretion. 
For obvious reasons, he cites no cases ever adopting such an argument.
Accordingly,
I concur with the Court=s disposition only in part C(2), and join in the remainder of
its opinion.
 
 
/s/        Scott
Brister
Chief Justice
 
 
 
 
Judgment rendered and Majority and
Concurring Opinions filed July 31, 2003.
Panel consists of Chief Justice Brister
and Justices Fowler and Senior Chief Justice Murphy[1].




[1]  Senior Chief
Justice Paul C. Murphy, sitting by assignment.